DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,933,580 B2. This is a statutory double patenting rejection.
Regarding claim 1, both the pending application and the reference patent, US 10,933,580 B2, claim the identical invention:
A method of making a three-dimensional object, comprising the steps of: 
(a) providing a carrier and an optically transparent member having a build surface, said carrier and said build surface defining a build region therebetween, said optically transparent member carrying a polymerizable liquid; 
(b) advancing said carrier and said optically transparent member away from one another to draw said polymerizable liquid into said build region; then 
(c) optionally, partially retracting said carrier and said optically transparent member back towards one another; and then 
(d) irradiating said build region with light to form a growing three-dimensional object from said polymerizable liquid; and then 
(e) cyclically repeating steps (b) to (d) while maintaining a continuous liquid interface between said growing three-dimensional object and said optically transparent member until at least a portion of said three-dimensional object is formed, while during at least some of said cyclically repeatings: 
(i) monitoring a transient increase in tension between said carrier and said build surface through said growing three-dimensional object during said advancing step (b), and optionally monitoring a transient increase in compression between said carrier and said build surface through said growing three dimensional object during said partially retracting step (c); and then, when said transient increase in tension has substantially subsided, 
(ii) initiating said partially retracting step (c) when present, or initiating said irradiating step (d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/01/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715